Exhibit 10.41



[endo_logo.jpg]


                                    


POLICY OF ENDO INTERNATIONAL plc
RELATING TO INSIDER TRADING IN COMPANY SECURITIES AND CONFIDENTIALITY OF
INFORMATION






To:    All Personnel
From:     Rajiv De Silva, President & Chief Executive Officer


The Board of Directors has adopted the following Policy which applies to all
personnel (including directors and officers) of Endo International plc and its
subsidiaries (collectively called the “Company”) arising from our legal and
ethical responsibilities as a public company.


Federal and state securities laws prohibit the purchase or sale of a company’s
securities by anyone who is aware of material information about that company
that is not generally known or available to the public. These laws also prohibit
anyone who is aware of material nonpublic information from disclosing this
information to third parties except in the necessary course of business.
Companies and their controlling persons may also be subject to liability if they
fail to take reasonable steps to prevent insider trading by company personnel.
1.Prohibition Against Trading on Undisclosed Material Information:


You are prohibited from engaging in any transaction in the Company’s securities
while aware of material non-public information about the Company. It makes no
difference whether or not you relied upon or used material non-public
information in deciding to trade – if you are aware of material non-public
information about the Company, the prohibition applies. This prohibition covers
virtually all transactions in the Company’s securities, including purchases,
sales, pledges, hedges, options and other derivatives, loans and gifts of the
Company’s securities, as well as other direct or indirect transfers of the
Company’s securities. This prohibition extends to trades of the Company’s
securities in which you have any “beneficial” or other interest, or over which
you exercise investment control, including:
•
transactions in the Company’s securities held in joint accounts or accounts of
persons or entities controlled directly or indirectly by you;

•
transactions in the Company’s securities for which you act as trustee, executor
or custodian; and

•
transactions in any other account or investment involving in any way any the
Company’s securities over which you exercise any direct or indirect control.



Specifically, if you are aware of material information relating to the Company
which has not yet been available to the public for at least two full days (often
called “inside information”), you are prohibited from engaging in any
transaction in our securities, directly or indirectly, and from disclosing such
information to any other persons, except in the necessary course of business.
Any information, positive or negative, is "material" if it might be of
significance to an investor in determining whether to purchase, sell or hold our
securities or if it could materially affect the market price or value of our
securities. Information may be significant for this purpose even if it



--------------------------------------------------------------------------------

Exhibit 10.41



would not alone determine the investor's decision. Examples include a potential
business acquisition, internal information about revenues, earnings or other
aspects of financial performance that departs in any way from what the market
would expect based upon prior disclosures, important business developments
(including FDA approval or nonapproval of one of our products), the acquisition
or loss of major customer, or an important transaction. We emphasize that these
examples are merely illustrative. When we refer to our “securities” we mean the
Company's common stock and any other securities that the Company may publicly
offer such as notes or warrants.




Release of information to the media does not immediately mean the information
has become publicly available. Information is considered to be available to the
public only when it has been released broadly to the marketplace (such as by a
press release or an SEC filing) and the investing public has had time to absorb
and evaluate it. We do not consider information about the Company to be public
until at least two full trading days have passed following its formal release to
the market. Once material information is publicly announced, trading can occur
after a lapse of two full trading days. Therefore, if an announcement is made
before the commencement of trading on a Monday, an employee may trade in the
Company's stock or other securities starting on the Wednesday of that week,
because two full trading days would have elapsed by then (all of Monday and
Tuesday). If the announcement is made on Monday after trading begins, employees
may not trade in the Company's stock or other securities until Thursday. Please
consult the Company’s Chief Financial Officer or Chief Legal Officer if you are
uncertain when trading may commence following an announcement.


The above prohibition against trading on inside information generally reflects
the requirements of law as well as the Company's Policy. As more fully discussed
below, a breach of this Policy will likely also constitute a serious legal
violation.


2.Restricted Periods: In addition to the limitations set forth in Section 1
above, “Restricted Personnel” are not permitted to trade any Company securities
during a “Restricted Period”. “Restricted Personnel” are those individuals who
are at an enhanced risk of possessing inside information. This group includes
all members of the Company’s Board of Directors, all Company officers (Senior
Vice Presidents and above), all American Medical Systems Vice Presidents and
above, all Paladin Labs Inc. Vice Presidents and above and all Company employees
at and above Director level in the following departments: Corporate Affairs,
Corporate Development, Finance and Legal. “Restricted Personnel” are not
permitted to trade any securities of the Company during periods that begin 10
trading days prior to the end of each of the Company's fiscal quarters
(including its fiscal year end) and ending two full trading days after the
financial results for each quarter, or with respect to the fourth quarter for
the full year, have been announced publicly (a "Restricted Period"). The
Company's fiscal quarters end on each March 31, June 30 and September 30 and its
fiscal year end is December 31. The announcement date of the quarterly results
varies, but occurs normally within thirty (30) days following the end of the
fiscal quarter. For example, if we issued our first quarter earnings before the
market opens on April 30th, Restricted Personnel could not trade any securities
of the Company from March 15th until May 2nd, which is two full trading days
after the first quarter results are publicly announced.


Notwithstanding the foregoing, Restricted Personnel may sell any securities of
the Company during a Restricted Period if such securities are sold pursuant to
an effective registration statement on Form S-3 or Form S-4 or any successor
form thereto

2

--------------------------------------------------------------------------------

Exhibit 10.41



on file with the U.S. Securities and Exchange Commission (an "Exempted Sale")
and such personnel have received the consent of the Company’s Chief Financial
Officer or Chief Legal Officer prior to conducting such sale. Furthermore, upon
the receipt of a notice by mail, fax or email from the Company informing
personnel of an Exempted Sale, all personnel may trade any securities of the
Company, if such personnel shall have first received the consent of the
Company’s Chief Financial Officer or Chief Legal Officer to conduct such sale,
until such time as the Exempted Sale is consummated, but in no case for more
than three business days from the date of such notice.


3. Confidentiality Generally: Serious problems arise from the unauthorized
disclosure of internal information about the Company (or confidential
information about our customers or vendors), whether or not the purpose is to
facilitate improper trading in our stock. Accordingly, the Company's
confidentiality policy remains the same but is supplemented by this Policy.
Company personnel must not discuss internal Company matters or developments with
anyone outside of the Company, except in the necessary course of business as
required in the performance of regular corporate duties.




This prohibition applies specifically (but not exclusively) to inquiries about
the Company that may be made by the financial press, investment analysts or
others in the financial community. It is important that all such communications
on behalf of the Company be made only through an appropriately designated
officer under carefully controlled circumstances. Unless you are expressly
authorized to the contrary, if you receive any inquiries of this nature, you
should decline comment and refer the inquiry to the Company’s Vice President,
Corporate Affairs.


4. Information About Other Companies: In the course of your employment, you may
become aware of material non-public information about other public companies –
for example, other companies with which our Company has business dealings. You
are prohibited from engaging in any transaction in the securities of any other
public company at a time when you are in possession of material non-public
information about such company. You are also prohibited from communicating that
information to any other person.


5. Tipping: Improper disclosure of non-public information to another person,
whether or not the person engages in a transaction in the stock (so-called
"tipping"), is also a serious legal offense by the tipper and a violation of the
terms of this Policy. If you disclose information about our Company, or
information about any other public company that you acquire in connection with
your employment with our Company, you may be fully responsible legally for the
trading of the person receiving the information from you (your "tippee") and
even persons who receive the information directly or indirectly from your
tippee. Accordingly, in addition to your general obligations to maintain
confidentiality of information obtained through your employment and to refrain
from trading while in possession of such information, you must take utmost care
not to discuss confidential or non-public information with family members,
friends or others.




6. Limitation on Certain Trading Activities: We encourage interested employees
to own securities as a long-term investment at levels consistent with their
individual financial circumstances and risk-bearing abilities (since ownership
of any security entails risk). However, Company personnel may not engage in

3

--------------------------------------------------------------------------------

Exhibit 10.41



hedging transactions or trade in puts, calls or similar options on our stock or
sell our stock "short". Additionally, Company personnel may not pledge Company
common stock as collateral for a loan, including holding common stock in a
margin account. (You may, of course, exercise any stock options granted to you
by the Company in accordance with their terms.)


7. Consequence of Violation: The Company considers strict compliance with this
Policy to be a matter of utmost importance. We would consider any violation of
this Policy by an employee as a threat to our reputation. Violation of this
Policy could cause extreme embarrassment and possible legal liability to you and
the Company. Knowing or willful violations of the letter or spirit of this
Policy will be grounds for immediate dismissal from the Company, whether or not
your failure to comply with this policy results in a violation of law. Violation
of the insider trading laws and this Policy might expose the violator to severe
criminal penalties as well as civil liability to any person injured by the
violation. For example, under U.S. securities laws, individuals may be subject
to imprisonment for up to 20 years, criminal fines of up to $5 million and civil
fines of up to three times the profit gained or loss avoided, as well as the
attorneys' fees of the persons injured.


8.Resolving Doubts: If you have any doubt as to your responsibilities under this
Policy, seek clarification and guidance before you act from the Company’s Chief
Financial Officer or Chief Legal Officer. Do not try to resolve uncertainties on
your own.


9.A Caution About Possible Inability to Sell: Although the Company encourages
employees to own our securities as a long-term investment (See Section 6), all
personnel must recognize that trading in securities may be prohibited at a
particular time because of the existence of material non-public information.
Anyone purchasing our securities must consider the inherent risk that a sale of
the securities could be prohibited at a time he or she might desire to sell
them. The next opportunity to sell might not occur until after an extended
period, during which the market price of the securities might decline.

4

--------------------------------------------------------------------------------

Exhibit 10.41





10.10b5-1 Trading Plans. SEC Rule 10b5-1(c) of the Securities Exchange Act of
1934 permits corporate insiders to establish written trading plans (commonly
referred to as “10b5-1 plans”) that can be useful in enabling insiders to plan
ahead without fear that they might become exposed to material non-public
information that will prevent them from trading. Where a valid 10b5-1 plan has
been established at a time when the insider was not in possession of material
non-public information, trades executed as specified by the plan do not violate
the securities laws or this policy even if the insider is in possession of
material non-public information at the time the trade is executed. All
Restricted Personnel are permitted to establish a 10b5-1 plan. To qualify as a
10b5-1 plan for purposes of this Policy, the plan must be approved in advance by
the Chief Legal Officer, and you should allow at least five business days for
that approval. For more information about how to establish a 10b5-1 plan, please
contact the Chief Legal Officer. The Company reserves the right to disapprove
any submitted plan.






Adopted by the Board of Directors of
Endo International plc
on April 29, 2014




*******

5